Mr. Justice Gridley delivered the opinion of the court. Abstract of the Decision. 1. Assignments, § 36*-—when evidence sufficient to sustain finding of jury. In an action by an assignee of an account to recover the amount due thereon from the defendant to the assignor, a finding by a jury that there was no understanding between the defendant and the assignor that certain notes given by the assignor to the defendant were to be paid or canceled by the sale of certain merchandise by the assignor to the defendant, held sustained by the evidence. 2. New trial, § 67*—when newly discovered evidence ground for. To authorize a new trial on the ground of newly discovered evidence it must appear that the evidence has been discovered since the trial and that the party has not been guilty of negligence in not discovering and producing it on the former trial. A new trial will not be granted where such evidence is merely cumulative and not conclusive in its character.